Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: It is not clear what GIS and GIS PD means from the published specification ¶0003.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, A) the housing of claim 2, B) a radius of the thin cylindrical metal lead and a radius of the circular hole of claim 5, and C) a length of the cylindrical metal lead of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US 9329221 B2), hereafter Fukasawa.
Regarding claim 1, Fukasawa at fig. 17-18 discloses all the elements including a coaxial lead structure [1] for radiating a GIS partial discharge UHF signal outward, comprising [lines 39-47 of column 2] a GIS cavity [3, fig. 1], a circular hole [4] provided on the GIS cavity, a medium cylinder [13] provided at the circular hole and sealing the circular hole [as shown], a thin cylindrical metal lead [6, 7] that extends [7a portion] into and is fixed to the medium cylinder, and a ground lead [10] connected to the thin cylindrical metal lead.

Regarding claim 7, Fukasawa at fig. 17-18 discloses a part of the thin cylindrical metal lead extending into the medium cylinder is flush with an inner wall of the GIS cavity, but does not penetrate into the GIS cavity.
Regarding claim 8, Fukasawa at fig. 17-18, lines 27-42 of column 4 and lines 37-67 of column 12 discloses all the elements including a method for radiating the GIS partial discharge UHF signal outward based on the structure according to claim 1, comprising: providing a coaxial lead structure [1] to radiate a UHF electromagnetic wave signal generated by partial discharge inside the GIS cavity outside the circular hole [4]; further enhancing, by using a current oscillation effect [due to partial discharge on antenna 6, 7] of the thin cylindrical metal lead, the UHF electromagnetic wave signal radiated outward; and providing a UHF detection sensor and an instrument next to the coaxial lead structure to detect UHF signals.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukasawa as applied to claims 1 and 8 above.
Regarding claim 2, Fukasawa discloses all the elements including one end of the ground lead [10] is connected to a housing [8] of the GIS cavity and is grounded [lines 25-26,column 4], and the other end of the ground lead is fixedly connected to the thin cylindrical metal lead [as shown]. Fukasawa is silent about a ground potential screw and two ground nuts as claimed. Use of the ground potential screw and two ground nuts as claimed are common knowledge in the art to secure the ground lead at each ends for a good electrical connection. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use screw and nuts to secure electrical connection for good electrical contact. 
Regarding claim 3, modified Fukasawa discloses all the elements except for the ground potential screw is fixed to the housing of the GIS cavity through a ground potential threaded hole provided in the housing of the GIS cavity. Providing threaded hole in the housing for threaded screw is common knowledge in the art to securely fasten screw to the housing for good electrical connection for ground lead. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use screw and threaded hole to secure mechanical connection for a good electrical of the ground lead.
Regarding claim 4, modified Fukasawa discloses all the elements except for the two ground nuts clamp and fix the other end of the ground lead to the thin cylindrical metal lead. Clamp and fix a wire or ground lead using two nuts are common knowledge in the art to securely fasten that wire or ground lead for good electrical connection. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use nuts for clamp and fix a wire or a ground lead to secure mechanical connection between them for a good electrical contact with wire or ground lead.   
Regarding claims 5 and 9, Fukasawa at fig. 17-18 discloses a radius of the thin cylindrical metal lead [radius of 6 or 7 as an example] is denoted by a, a radius of the circular hole [radius of 4 as an example] is denoted by b, a dielectric constant of the medium cylinder [dielectric constant of resin 13, as an example] is denoted by Ɛr. Fukasawa is silent about an upper cut-off frequency is no less than 2 GHz, and a, b, and Ɛr meet the following formula:
		
    PNG
    media_image1.png
    66
    215
    media_image1.png
    Greyscale

 where c is a propagation velocity of an electromagnetic wave in vacuum, that is, 3 x 108 m/s, and fc is the upper cut-off frequency. At lines 1-54 of column 5, Fukasawa discloses detecting a desired frequency band (cut-off frequency) by adjusting distance alpha keeping a distance of post 7 as 30mm (length of the thin cylindrical metal lead). Fukasawa, therefore suggests to meet cut off frequency as claimed to detect desired frequency band. Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date can apply teaching of lines 1-54 of column 5 to the fig. 17-18 to detect desired cut off frequency no less than 2Ghz.   
Regarding claims 6 and 10, Fukasawa discloses a length of the thin cylindrical metal lead. Fukasawa is silent about said length of the thin cylindrical metal lead is no more than one quarter of a wavelength of the upper cut-off frequency, the length of the thin cylindrical metal lead is denoted by l, and the following formula is met: 
		
    PNG
    media_image2.png
    64
    124
    media_image2.png
    Greyscale

where c is a propagation velocity of an electromagnetic wave in vacuum, that is, 3 x 108 m/s, fc is the upper cut-off frequency, and Ɛr is a dielectric constant of the medium cylinder. Fukasawa discloses obtaining an optimum length at description of fig. 12-13 to improve sensitivity of the partial discharge sensor. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date can apply these teaching to fig. 17-18 to improve the sensitivity of the partial discharge sensor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



June 18, 2022